EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.125 to Registration Statement No.2-14213 on FormN-1A of our reports dated December28, 2009 relating to the financial statements and financial highlights of American Century Mutual Funds,Inc., including Ultra Fund, Growth Fund, Vista Fund, Giftrust Fund, Select Fund, Capital Growth Fund, Focused Growth Fund, Fundamental Equity Fund, New Opportunities Fund, Heritage Fund, New Opportunities II Fund (subsequently renamed Small Cap Growth Fund), Balanced Fund, Capital Value Fund, Veedot Fund, NT Growth Fund and NT Vista Fund, appearing in the Annual Report on FormN-CSR of American Century Mutual Funds,Inc. for the year ended October31, 2009, and to the references to us under the headings “Financial Highlights” in the Prospectuses, and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are parts of such Registration Statement. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP Kansas City, Missouri February4,
